SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. N/A) Filed by the registrantx Filed by a party other than the registranto Check the appropriate box: o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2) x Preliminary proxy statement o Definitive proxy statement o Definitive additional materials o Soliciting material pursuant to Rule 14a-11(c) or Rule 14a-12 REGIONAL BANKSHARES, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than Registrant) Payment of filing fee (Check the appropriate box): o No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: $333.56 (2) Form, Schedule or Registration Statement no.: Schedule 13E-3 (3) Filing Party: Regional Bankshares, Inc. (4) Date Filed: July 24, 2007 REGIONAL BANKSHARES, INC. 206 South Fifth Street Hartsville, South Carolina 29550 (843)383-0570 [], 2007 Dear Shareholder: You are cordially invited to attend a special meeting of shareholders, which will be held at [] a.m./p.m. on [], 2007, at our Operations Center located at 125 Westfield Street, Hartsville, South Carolina 29550.I hope that you will be able to attend the meeting, and I look forward to seeing you. At the meeting, shareholders will vote on an Agreement and Plan of Reorganization (the “Plan”).The Plan provides for the merger of a newly created “shell” corporation, Regional Interim Corporation, with and into Regional Bankshares, Inc. (“Regional”), with Regional surviving the merger (the “Reorganization”).Under the terms of the Plan, any shareholder who is the record holder of 126 or fewer shares of Regional common stock will receive $14.50 in cash in exchange for each share of common stock that he or she owns and any shareholder who is the record holder of more than 126 shares but fewer than 631 shares of Regional common stock will receive one share of our newly created class of Series A Preferred Stock for each share of common stock that he or she owns.All other shares of Regional common stock will remain outstanding and be unaffected by the Reorganization.A copy of the Plan is attached as AppendixA to the enclosed proxy statement. Dissenters’ rights are available to all shareholders, and shareholders who exercise those rights properly as described in the enclosed proxy statement will be entitled to receive cash for their shares.Unless they properly exercise dissenters’ rights, shareholders receiving Series A Preferred Stock will not receive cash in exchange for their shares—only shares of SeriesA Preferred Stock will be issued to such shareholders.Similarly, shareholders receiving cash in exchange for their shares will not receive shares of SeriesA Preferred Stock. Although the Series A Preferred Stock has limited voting rights, it has dividend and liquidation rights and preferences generally equal to or in excess of similar rights and preferences of our common stock and will participate equally with the common stock on a sale or change in control of our company.All of these features are described in detail in AppendixB to the enclosed proxy statement. The primary effect of the Reorganization will be to reduce our total number of record holders of common stock to below 300.As a result, we will terminate the registration of our common stock under federal securities laws, which will allow us to realize significant cost savings resulting from the termination of our reporting obligations under the Securities Exchange Act of 1934 (the “Securities Exchange Act”). Our principal reasons for effecting the Reorganization are the estimated direct and indirect cost savings of approximately $75,000 per year, plus an additional $100,000 in annual costs relating to compliance with Section 404 of the Sarbanes-Oxley Act beginning in 2007, that we expect to experience as a result of the deregistration of our common stock under the Securities Exchange Act.Although our shareholders will lose the benefits of holding registered stock, such as a reduction in the amount of publicly available information about our company and the elimination of certain corporate governance safeguards resulting from the Sarbanes-Oxley Act, we believe these benefits are outweighed by the costs relating to the registration of our common stock.These costs and benefits are described in more detail in the enclosed proxy statement. We plan to effect the Reorganization by filing articles of merger with the South Carolina Secretary of State as soon as possible after we obtain shareholder approval of the Plan.The articles of merger will specify an effective date that is either the same as or shortly after the filing date.The effective date specified in the articles of merger will also serve as the record date for determining the ownership of shares for purposes of the Reorganization. The board of directors has established [], 2007 as the record date for determining shareholders who are entitled to notice of the special meeting and to vote on the matters presented at the meeting.Whether or not you plan to attend the special meeting, please complete, sign and date the proxy card and return it in the envelope provided in time for it to be received by [], 2007.If you attend the meeting, you may vote in person, even if you have previously returned your proxy card. The board of directors has determined that the Reorganization is fair to our unaffiliated shareholders and has voted in favor of the approval of the Plan.On behalf of the board of directors, I urge you to vote FOR approval of the Plan. Sincerely, /s/ Curtis A. Tyner, Sr. President and Chief Executive Officer REGIONAL BANKSHARES, INC. 206 South Fifth Street Hartsville, South Carolina 29550 (843)383-0570 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON [], 2007 A special meeting of shareholders of Regional Bankshares, Inc. will be held at [] p.m. on [], 2007, at our Operations Center located at 125 Westfield Street, Hartsville, South Carolina 29550, for the following purposes: (1) To vote on an Agreement and Plan of Reorganization (the “Plan”) providing for the merger of Regional Interim Corporation with and into Regional Bankshares, Inc. (“Regional”), with Regional surviving the merger, and (a)the holders of 126 or fewer shares of Regional common stock receiving $14.50 in cash in exchange for each of their shares of such stock; (b)holders of more than 126 shares but fewer than 631 shares of Regional common stock receiving one share of Series A Preferred Stock in exchange for each of their shares of Regional common stock; and (c)holders of 631 or more shares of Regional common stock retaining their shares.The Plan is attached as AppendixA to the enclosed proxy statement; and (2) To transact any other business as may properly come before the meeting or any adjournment of the meeting. The board of directors recommends that you vote FOR the above proposal. Statutory dissenters’ rights will be available for this transaction.If our shareholders approve the Plan, shareholders who elect to dissent from the Plan are entitled to receive the “fair value” of their shares of common stock if they comply with the provisions of Section 33-13 of the South Carolina Business Corporation Act (the “South Carolina Code”).We have attached a copy of Section 33-13 as AppendixC to the enclosed proxy statement. The board of directors has set the close of business on [], 2007 as the record date for determining the shareholders who are entitled to notice of, and to vote at, the meeting or any adjournment of the meeting. We hope that you will be able to attend the meeting.We ask, however, whether or not you plan to attend the meeting, that you mark, date, sign, and return the enclosed proxy card as soon as possible.Promptly returning your proxy card will help ensure the greatest number of shareholders are present whether in person or by proxy. If you attend the meeting in person, you may revoke your proxy at the meeting and vote your shares in person.You may revoke your proxy at any time before the proxy is exercised. By Order of the Board of Directors, /s/ Curtis A. Tyner, Sr. President and Chief Executive Officer [], 2007 REGIONAL BANKSHARES, INC. 206 South Fifth Street Hartsville, South Carolina 29550 (843)383-0570 PROXY STATEMENT For the Special Meeting of Shareholders To Be Held on [], 2007 The board of directors of Regional Bankshares, Inc. (“Regional” or the “Company”) is furnishing this proxy statement in connection with its solicitation of proxies for use at a special meeting of shareholders.At the meeting, shareholders will be asked to vote on an Agreement and Plan of Reorganization (the “Plan”).The Plan provides for the merger of Regional Interim Corporation (“Interim”) with and into Regional, with Regional surviving the merger (the “Reorganization”).Under the terms of the Plan, holders of 126 or fewer shares of Regional common stock will receive $14.50 in cash in exchange for each of their shares of such stock (the “Cash-out Price”) and holders of more than 126 shares but fewer than 631 shares will receive one share of the newly created class of Series A Preferred Stock for each of their shares of Regional common stock.All other shares of Regional common stock will remain outstanding and be unaffected by the Reorganization.Because Securities and Exchange Commission (“SEC”) rules classify the Reorganization as a “Rule 13e-3 transaction,” we will sometimes use that term in referring to this transaction. The Reorganization is designed to reduce our number of common shareholders of record to below 300, which will allow us to terminate the registration of our common stock under the Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”).The board has determined that it is in the best interests of Regional and its shareholders to effect the Reorganization because Regional will realize significant cost savings as a result of the termination of its reporting obligations under the Securities Exchange Act.The board believes these cost savings and the other benefits of deregistration described in this proxy statement outweigh the loss of the benefits of registration to our shareholders, such as a reduction in publicly available information about the Company and the elimination of certain corporate governance safeguards resulting from the Sarbanes-Oxley Act. We plan to effect the Reorganization by filing articles of merger with the South Carolina Secretary of State as soon as possible after we obtain shareholder approval of the Plan.The articles of merger will specify an effective date that is either the same as or shortly after the filing date.We will refer to this effective date as the “effective date of the Reorganization.”The type of consideration (cash, SeriesA Preferred Stock or retention of your common stock) that you receive in exchange for your shares of Regional common stock in the Reorganization will depend on the number of shares of Regional common stock you hold of record on the effective date of the Reorganization. Dissenters’ rights are available to all shareholders, and shareholders who exercise those rights as described on page[42] and in AppendixC will be entitled to receive cash for their shares.Unless they properly exercise dissenters’ rights, shareholders receiving Series A Preferred Stock will not receive cash in exchange for their shares—only shares of SeriesA Preferred Stock will be issued to such shareholders.Similarly, shareholders receiving cash in exchange for their shares will not receive shares of SeriesA Preferred Stock. Although the Series A Preferred Stock has limited voting rights,it has dividend and liquidation rights and preferences generally equal to or in excess of similar rights and preferences of our common stock and will participate equally with the common stock on a sale or change in control of the Company.See “Terms of the SeriesA Preferred Stock to be issued in the Reorganization” on page[INSERT PAGE NUMBER] for a detailed description of these features. This proxy statement provides you with detailed information about the proposed Reorganization.We encourage you to read this entire document carefully. The board of directors has determined that the Rule 13e-3 Transaction is fair to Regional’s unaffiliated shareholders and has approved the Plan.The transaction cannot be completed, however, unless the Plan is approved by the holders of two-thirds of the votes entitled to be cast on thePlan.Our current directors and executive officers beneficially own approximately 61.45% of our outstanding shares of common stock and have indicated that they intend to vote their shares in favor of the Plan. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the Reorganization or the transactions contemplated thereby or has determined if this proxy statement is truthful or complete.The SEC has not passed upon the fairness or merits of the Reorganization or the transactions contemplated thereby, nor upon the accuracy or adequacy of the information contained in this proxy statement.Any representation to the contrary is a criminal offense. The date of this proxy statement is [], 2007.We first mailed this proxy statement to our shareholders on or about [], 2007. TABLE OF CONTENTS Page SUMMARY TERM SHEET 1 QUESTIONS AND ANSWERS 7 SPECIAL FACTORS 10 PURPOSE OF THE REORGANIZATION 10 ALTERNATIVES CONSIDERED 12 BACKGROUND OF THE REORGANIZATION 13 REASONS FOR THE REORGANIZATION 15 EFFECTS OF THE REORGANIZATION ON REGIONAL 16 EFFECTS OF THE REORGANIZATION ON SHAREHOLDERS GENERALLY 19 EFFECTS OF THE REORGANIZATION ON AFFILIATES 21 EFFECTS OF THE REORGANIZATION ON UNAFFILIATED SHAREHOLDERS 22 RECOMMENDATION OF THE BOARD OF DIRECTORS; FAIRNESS OF THE REORGANIZATION 23 DETERMINATION OF FAIRNESS BY INTERIM CORPORATION AND REGIONAL AFFILIATES 32 OPINION OF INDEPENDENT FINANCIAL ADVISOR 32 FEDERAL INCOME TAX CONSEQUENCES OF THE REORGANIZATION 40 PRO FORMA EFFECT OF THE REORGANIZATION 45 SELECTED PRO FORMA CONSOLIDATED FINANCIAL DATA (UNAUDITED) 45 INFORMATION REGARDING THE SPECIAL MEETING OF SHAREHOLDERS 47 TIME AND PLACE OF MEETING 47 RECORD DATE AND MAILING DATE 47 NUMBER OF SHARES OUTSTANDING 47 PROPOSALS TO BE CONSIDERED 47 DISSENTERS’ RIGHTS 47 PROCEDURES FOR VOTING BY PROXY 47 REQUIREMENTS FOR SHAREHOLDER APPROVAL 48 SOLICITATION OF PROXIES 48 PROPOSAL:APPROVAL OF THE AGREEMENT AND PLAN OF REORGANIZATION 49 THE REORGANIZATION 49 SOURCE OF FUNDS AND EXPENSES 52 DISSENTERS’ RIGHTS 52 INFORMATION ABOUT REGIONAL AND ITS AFFILIATES 56 OVERVIEW 56 DIRECTORS AND EXECUTIVE OFFICERS 56 STOCK OWNERSHIP BY AFFILIATES 56 RECENT AFFILIATE TRANSACTIONS IN REGIONAL STOCK 58 RELATED PARTY TRANSACTIONS 58 MARKET FOR COMMON STOCK AND DIVIDENDS 59 DESCRIPTION OF CAPITAL STOCK 59 SHAREHOLDER PROPOSALS 60 SHAREHOLDER COMMUNICATIONS 60 OTHER MATTERS 60 SELECTED HISTORICAL CONSOLIDATED FINANCIAL DATA 61 PRO FORMA CONSOLIDATED FINANCIAL INFORMATION 62 HISTORICAL AND PRO FORMA RATIO OF EARNINGS TO FIXED CHARGES 66 WHERE YOU CAN FIND MORE INFORMATION 67 *** i Table of Contents APPENDIX A AGREEMENT AND PLAN OF REORGANIZATION A-1 APPENDIX B TERMS OF THE SERIES A PREFERRED STOCK B-1 APPENDIX C SOUTH CAROLINA DISSENTERS’ RIGHTS STATUTE C-1 APPENDIX D FINANCIAL STATEMENTS AND MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2, 2007 D-1 APPENDIX E OPINION OF INDEPENDENT FINANCIAL ADVISOR E-1 ii Table of Contents SUMMARY TERM SHEET The following is a summary of the material terms of the Reorganization.We urge you, however, to review the entire proxy statement and accompanying materials carefully. v Structure of the Reorganization.In the Reorganization, shareholders who are the record holders of 126 or fewer shares of Regional common stock will be entitled to receive cash in the amount of $14.50 per share for each share of common stock they own as of the effective date of the Reorganization and shareholders who are the record holders of more than 126 shares but fewer than 631 shares of Regional common stock will receive one share of Series A Preferred Stock for each share of common stock they own as of the effective date of the Reorganization.All other shares of Regional common stock will remain outstanding and will be unaffected by the Reorganization. Dissenters’ rights are available to all shareholders, and shareholders who exercise those rights as described in this proxy statement and in AppendixC will be entitled to receive cash for their shares.Unless they properly exercise dissenters’ rights, shareholders receiving Series A Preferred Stock will not receive cash in exchange for their shares—only shares of SeriesA Preferred Stock will be issued to such shareholders.Similarly, shareholders receiving cash in exchange for their shares will not receive shares of SeriesA Preferred Stock.See pages[38] and [42] for additional information. We selected this structure principally because it presented a means by which a significant proportion of our shareholders could retain an equity interest in the Company, while enabling us to use excess capital efficiently and reduce our common shareholder base to the extent necessary to permit us to terminate our registered status with the SEC.See pages [12] and [13] for a discussion of the structural alternatives we considered. v Terms of the Series A Preferred Stock to be Issued in the Reorganization.Our board has designated 500,000 shares of our authorized stock as Series A Preferred Stock.The terms of the Series A Preferred Stockare set forth in AppendixB and provide principally as follows: · Rank:The Series A Preferred Stock ranks senior to our common stock with respect to dividend rights and rights upon liquidation, dissolution or winding up of the Company as more fully described below.The relative rights and preferences of the Series A Preferred Stock may be subordinated to the relative rights and preferences of holders of subsequent issues of other series or classes of stock and equity securities designated by the board of directors.The Series A Preferred Stock is junior to indebtedness issued from time to time by the Company, including notes and debentures. · Voting Rights.Unlike the common stock, the Series A Preferred Stock will not have voting rights except under very limited circumstances.Except as provided by law, holders of Series A Preferred Stock are entitled to vote only upon proposals for a business combination resulting in the transfer of a majority of our outstanding common stock or of all or substantially all of the Company’s assets (a “Change in Control”) and upon which holders of our common stock are entitled to vote.For those matters on which holders of Series A Preferred Stock are entitled to vote, such holders have the right to one vote for each share held and are entitled to receive notice of any shareholders’ meeting held to act upon such matters in accordance with our bylaws.When voting on a proposed Change in Control, the holders of Series A Preferred Stock will vote together with the holders of common stock and not as a separate class. · Dividend Rights:Holders of Series A Preferred Stock are entitled to receive, when and if declared and paid by Regional, out of funds at the time legally available for payment as dividends, an annual dividend in the amount of $0.20 per share, with any amounts in excess of $0.20 per share being payable at the discretion of the board of directors.The shares of SeriesA Preferred Stock will be non-cumulative with respect to dividends, and any unpaid dividends will not bear or accrue interest. 1 Table of Contents · Treatment Upon a Change in Control:Holders of SeriesA Preferred Stock will have the right to receive the same type and amount of consideration as is received by each holder of common stock in the event of a Change in Control, with the amount being calculated as if the holder had converted his or her shares of SeriesA Preferred Stock to an equal number of shares of common stock immediately prior to the effectiveness of the Change in Control. · Liquidation Rights:Holders of Series A Preferred Stock are entitled to a preference in the distribution of assets of Regional in the event of any liquidation, dissolution or winding-up of Regional, whether voluntary or involuntary, equal to the greater of the net book value per share of the Series A Preferred Stock or the common stock, in each case as of the end of the calendar quarter preceding the effective date of the liquidation, for each share of Series A Preferred Stock. · Perpetual Stock:The Series A Preferred Stock is perpetual stock, which means stock that does not have a maturity date, cannot be redeemed at the option of the holder, and has no other provisions that will require future redemption of the issue. · No Preemptive Rights:Holders of Series A Preferred Stock do not have any preemptive rights to purchase any additional shares of Series A Preferred Stock or shares of any other class of capital stock that we may issue in the future. · Antidilution Adjustments:If the number of our outstanding shares of common stock is increased or decreased or changed into or exchanged for a different number or kind of shares or other securities of the Company or any other company, by reason of any merger, consolidation, liquidation, reclassification, recapitalization, stock split, combination of shares or stock dividend, an appropriate corresponding adjustment shall be made by the board of directors in the number and relative terms of the Series A Preferred Stock. · No Redemption Rights:Holders of Series A Preferred Stock have no right to require that we redeem their shares. See page[40] for more detailed information regarding the terms of the Series A Preferred Stock. v Series A Preferred Stock Issued in Reliance on Exemption from Registration.We are issuing the shares of Series A Preferred Stock without registration under the Securities Act of 1933 in reliance on an exemption under Section 3(a)(9) of the Securities Act for the exchange by a company of any security with its existing shareholders exclusively, where no commission or other remuneration is paid or given directly or indirectly for soliciting the exchange.We believe this exemption is available for the Reorganization because we are only issuing the Series A Preferred Stock to our holders of common stock and to no other persons or entities.Further, we are not paying any commission or other remuneration for soliciting the exchange. v Determination of Shares “Held of Record.”Because SEC rules require that we count “record holders” for purposes of determining our reporting obligations, the Reorganization is based on shares held of record without regard to the ultimate control of the shares.A shareholder “of record” is the shareholder whose name is listed on the front of the stock certificate, regardless of who ultimately has the power to vote or sell the shares.For example, if a shareholder holds separate certificates individually, as a joint tenant with someone else, as trustee, and in an IRA, those four certificates represent shares held by four different record holders, even if a single shareholder controls the voting or disposition of those shares.Similarly, shares held by a broker in “street name” on a shareholder’s behalf are held of record by the broker. 2 Table of Contents v Avoiding Receipt of Cash or Series A Preferred Stock by Consolidation or “Street Name” Ownership.In view of the SEC’s shareholder-counting rules described above, a single shareholder with 631 or more shares held in various accounts could receive cash or Series A Preferred Stock for his or her shares in the Reorganization if those accounts individually hold fewer than 631 shares.To avoid this, the shareholder may either consolidate his or her ownership into a single form of ownership representing more than 126 shares, in order to avoid receiving cash, or 631 or more shares, in order to avoid receiving shares of Series A Preferred Stock, or acquire additional shares in the market prior to the effective date of the Reorganization.Alternatively, a shareholder who holds 126 or fewer shares of common stock may place his or her shares into “street name” with a broker holding more than 126 shares of our common stock in such accounts and thereby avoid receiving cash for his or her shares, and a shareholder who holds more than 126 shares but fewer than 631 shares of common stock may place his or her shares into “street name” with a broker holding at least 631 shares of our common stock in such accounts and thereby avoid receiving Series A Preferred Stock for his or her shares.To ensure that the record ownership of the shares will be reflected appropriately on our transfer agent’s records on the effective date of the Reorganization, shareholders should initiate any transfers of their shares at least three business days prior to our special shareholders’ meeting, as we intend to effect the Reorganization promptly thereafter and it will take into account only those transfers that have settled by the effective date. v Effects of the Reorganization.As a result of the Reorganization: ­● Our number of common shareholders of record, measured as of July 1, 2007, will be reduced from approximately 872 to approximately 164, and the number of outstanding shares of Regional common stock will decrease from approximately 744,671 to approximately 578,316, resulting in a decrease in the number of shares of our common stock that will be available for purchase and sale in the market. ­● We estimate that approximately 123,856 shares of Series A Preferred Stock will be issued to approximately 326 shareholders of record in connection with the Reorganization. ● We will be entitled to terminate the registration of our common stock under the Securities Exchange Act, which will mean that we will no longer be required to file reports with the SEC or be classified as a public company.This will greatly reduce the amount of information that is publicly available about the Company and will eliminate certain corporate governance safeguards resulting from the Sarbanes-Oxley Act, such as the requirement for an audited report on our internal controls and disclosure requirements relating to our audit committee composition, code of ethics and director nomination process.Additionally, beginning 90 days after the effective date of the Reorganization, our executive officers, directors and other affiliates will no longer be subject to many of the reporting requirements and restrictions of the Securities Exchange Act, including the reporting and short-swing profit provisions of Section16, and information about their compensation and stock ownership will not be publicly available. ● We will eliminate the direct and indirect costs and expenses associated with our registration under the Securities Exchange Act, which we estimate will be a approximately $75,000 per year, plus an additional $100,000 in annual costs relating to compliance with Section 404 of the Sarbanes-Oxley Act beginning in 2007. ● We estimate that professional fees and other expenses related to the Reorganization will be approximately $110,000, which we intend to pay with existing working capital. ­● Basic earnings per share will increase 6.06% from $0.66 per share on a historical basis to $0.70 per share on a pro forma basis for the year ended December 31, 2006 and from $0.07 per share on a historical basis to $0.08 per share on a pro forma basis for the quarter ended March31, 2007.Diluted earnings per share will increasefrom $0.64 per share on a historical basis to $0.67 per share on a pro forma basis for the year ended December 31, 2006 and will remain unchanged at $0.07 per share on a historical basis and a pro forma basis for the quarter ended March31, 2007. 3 Table of Contents ­● Book value per common equivalent share, which includes the Series A Preferred Stock, will decrease from $8.49 on a historical basis to $7.96 on a pro forma basis as of March31, 2007. ­●­ The percentage ownership of Regional common stock beneficially owned by our executive officers and directors as a group will increase from approximately 61.45% to 77.91%.Each of J. Richard Jones, Jr., Shannon R. Morrison, Randolph G. Rogers, Curtis A. Tyner, Sr. and Patricia M. West will receive SeriesA Preferred Stock for some of his or her common stock in the Reorganization. ­●­ The decrease in the number of shares of common stock outstanding and the relatively small number of shares of SeriesA Preferred Stock that will be outstanding after the Reorganization will further reduce the already limited liquidity of our common stock. For a more detailed description of these effects and the effects of the Reorganization on our affiliates and shareholders generally, including those receiving cash, those receiving Series A Preferred Stock and those retaining common stock, see pages[17] through [21]. v Reasons for the Reorganization.Our principal reasons for effecting the Reorganization are: ­● The direct and indirect cost savings of approximately $75,000 per year, plus an additional $100,000 in annual costs relating to compliance with Section 404 of the Sarbanes-Oxley Act beginning in 2007, that we expect to experience as a result of the deregistration of our common stock under the Securities Exchange Act, together with the anticipated decrease in expenses relating to servicing a relatively large number of shareholders holding small positions in our common stock; and ­● Our belief that our shareholders have not benefited proportionately from the costs relating to the registration of our common stock, principally as a result of the thin trading market for our stock. See page[14] for more detailed information. v Fairness of the Reorganization.Based on a careful review of the facts and circumstances as described beginning on page[14], our board of directors and each of our affiliates believe that the terms and provisions of the Rule 13e-3 Transaction and the Series A Preferred Stock are substantively and procedurally fair to our unaffiliated shareholders, including those receive cash, those receiving SeriesA Preferred Stock and those retaining common stock.Our board of directors unanimously approved, and recommends that shareholders vote in favor of, the Reorganization. Our affiliates are listed on page[30] and include all of our directors and executive officers.Because of our affiliates’ positions with Regional, each is deemed to be engaged in the Rule 13e-3 Transaction and has a conflict of interest with respect to the transaction because he or she is in a position to structure it in a way that benefits his or her interests differently from the interests of unaffiliated shareholders.At present, each of our directors beneficially owns more than 631 shares of common stock, and we anticipate that they will retain the shares of common stock they beneficially own in the transaction.After the transaction, we anticipate that our directors and executive officers will beneficially own approximately 77.91% of our outstanding shares.See “—Stock Ownership by Affiliates” on page [44] for more information regarding stock owned by our affiliates. 4 Table of Contents In the course of determining that the Rule 13e-3 Transaction is fair to and in the best interests of our unaffiliated shareholders, including unaffiliated shareholders who will continue to hold shares of common stock, unaffiliated shareholders who will receive shares of Series A Preferred Stock for their shares of common stock, and unaffiliated shareholders who will receive cash for their shares of common stock, the board and each of our affiliates considered a number of positive and negative factors affecting these groups of shareholders in making their determinations.The principal factors considered by the board include: · The report delivered by Howe Barnes Hoefer & Arnett, Inc. (“Howe Barnes”), our independent financial advisor, to the board of directors that a range of $11.50 to $13.70 per share represents the range of fair market value of the Regional common stock to be exchanged for cash in the Reorganization and its opinion that the price of $14.50 per share chosen by the board to be paid in the Reorganization is fair, from a financial point of view, to Regional’s shareholders; · The comparable relationship of the 12% premium over the most recent trading price of our common stock on March 8, 2007 of $13.00 being paid to shareholders receiving cash in the Reorganization to other premiums paid in similar transactions as reported to our board by Howe Barnes and described more fully under “-Opinion of Independent Financial Advisor” on pages32 to 40. · Shareholders who own more than 126 shares of common stock will continue to hold an equity interest in Regional; · Shareholders will have the right to vote on the Plan, and the plan must be approved by two-thirds of the shares entitled to vote; · Shareholders not entitled to receive cash for their shares under the Plan but who wish to liquidate their holdings may do so through the exercise of dissenters’ rights; · Shareholders receiving cash for their shares will not incur brokerage fees or commissions in connection with the liquidation of their holdings; · Shareholders have the opportunity to retain their common stock or receive SeriesA Preferred Stock by transferring or consolidating their shares or placing them in (or removing them from) “street name” accounts as described above in “Avoiding Receipt of Cash or Series A Preferred Stock by Consolidation or ‘Street Name’ Ownership;” · The board’s belief that the advantages and disadvantages of the rights, preferences and limitations of the Series A Preferred Stock will balance in comparison to the relative rights of our common stock, given that the decreased value associated with the loss of voting rights is offset by the increased value represented by the fixed dividend on the SeriesA Preferred Stock and that the SeriesA Preferred Stock is entitled to vote and share equally in the proceeds with the common stock in the event of a change in control of Regional; · The board’s belief that the Reorganization should not be taxable to shareholders receiving SeriesA Preferred Stock or retaining their common stock under the Plan and that, except with respect to shareholders who have acquired their shares within the prior 12 months, the cash consideration offered in the Reorganization would be taxed as a capital gain; · Diluted earnings per share will increaseapproximately 4.69% from $0.64 on a historical basis to $0.67 on a pro forma basis for the year ended December 31, 2006 and will remain unchanged at $0.07 on a historical basis and a pro forma basis for the quarter ended March31, 2007; and 5 Table of Contents · Book value per common equivalent share will decrease approximately 6.24% from $8.49 on a historical basis to $7.96 on a pro forma basis as of March31, 2007. v Effectiveness of the Reorganization.The Reorganization will not be effected unless and until the Plan is approved by two-thirds of the votes entitled to be cast on the Plan.Assuming the shareholders approve the Plan, as shortly thereafter as is practicable, Regional will file an amendment to its articles of incorporation containing the SeriesA Preferred Stock terms and articles of merger with the South Carolina Secretary of State and thereby effect the Reorganization.The articles of merger will specify an effective date that is either the same as or shortly after the filing date. Notwithstanding shareholder approval, however, at any time prior to the effective date of the Reorganization, the board of directors may abandon the Reorganization without any further shareholder action.If at any time prior to the effective date of the Reorganization the board determines that (1)the estimated cost of payments to dissenting shareholders or legal expenses makes the Reorganization inadvisable or (2)the number of shareholders dissenting from or voting against the Plan reflects a material negative reaction among a significant portion of the shareholders, the board may elect to abandon the Reorganization. We anticipate that the Reorganization will be effected in the summer of 2007.See page[39] formore detailed information. v Conditions and Regulatory Approvals.Aside from shareholder approval of the Plan, the Reorganization is not subject to any conditions or regulatory approvals. v Dissenters’ Rights.Regional shareholders are entitled to dissent from the Reorganization under Article 13 of the South Carolina Code.If you dissent, you are entitled to the statutory rights and remedies of dissenting shareholders provided in Article13 of the South Carolina Code as long as you comply with the procedures of Article13.Article13 provides that a dissenting shareholder is entitled to receive cash in an amount equal to the “fair value” of his or her shares. To perfect dissenters’ rights, among other things, you must give Regional written notice of your intent to dissent from the Plan prior to the vote of the shareholders at the special meeting and you must not vote your shares in favor of the Plan.Any shareholder who returns a signed proxy but fails to provide instructions as to the manner in which his or her shares are to be voted will be deemed to have voted in favor of the proposal and will not be entitled to assert dissenters’ rights. Generally, under Article13 of the South Carolina Code, Regional will make an initial offer of payment to dissenting shareholders, if any, of an amount it estimates to be the “fair value” of the common stock.If a dissenting shareholder believes the payment offer is less than the fair value of the common stock, he or she may notify Regional of his or her estimate of fair value.If Regional and the dissenting shareholder cannot settle the amount of fair value, fair value will be determined in a court proceeding in the Court of Common Pleas of Darlington County, South Carolina. See page[40] and AppendixC for additional information regarding procedures for asserting dissenters’ rights and the determination of “fair value” of the common stock. 6 Table of Contents QUESTIONS AND ANSWERS Q: Why did you send me this proxy statement? A: We sent you this proxy statement and the enclosed proxy card because our board of directors is soliciting your votes for use at our special meeting of shareholders. This proxy statement summarizes information that you need to know in order to cast an informed vote at the meeting.However, you do not need to attend the meeting to vote your shares.Instead, you may simply complete, sign and return the enclosed proxy card. We first sent this proxy statement, notice of the special meeting and the enclosed proxy card on or about [], 2007 to all shareholders entitled to vote.The record date for those entitled to vote is [], 2007.On that date, there were [] shares of our common stock outstanding.Shareholders are entitled to one vote for each share of common stock held as of the record date. Q: What is the time and place of the special meeting? A: The special meeting will be held on [], 2007, at our Operations Center located at 125 Westfield Street, Hartsville, South Carolina 29550, at [] p.m. Eastern Time. Q: Who may be present at the special meeting and who may vote? A: All holders of our common stock may attend the special meeting in person.However, only holders of our common stock of record as of [], 2007 may cast their votes in person or by proxy at the special meeting. Q: What is the vote required? A: The Plan must receive the affirmative vote of the holders of two-thirds of the votes entitled to be cast in order to be approved. As a result, if you do not vote your shares, either in person or by proxy, or if you abstain from voting on the proposal, it will have the effect of a negative vote, provided that a quorum is present at the meeting.Similarly, if your shares are held in a brokerage account and you do not instruct your broker on how to vote on a proposal, your broker will not be able to vote for you, which will also have the effect of a negative vote. Q: What is the recommendation of our board of directors regarding the proposal? A: Our board of directors has determined that the Rule 13e-3 Transaction is fair to our unaffiliated shareholders, including those retaining their common stock, those receiving Series A Preferred Stock and those receiving cash, and that approval of the Plan is advisable and in the best interests of Regional and each of these constituent groups.Our board of directors has therefore approved the Rule 13e-3 Transaction and recommends that you vote “FOR” approval of the Plan. Q: What do I need to do now? A: Please sign, date, and complete your proxy card and promptly return it in the enclosed, self-addressed, prepaid envelope so that your shares can be represented at the special meeting.If you wish to exercise dissenters’ rights, see page[40] and AppendixC. 7 Table of Contents Q: May I change my vote after I have mailed my signed proxy card? A: Yes.Just send by mail a written revocation or a new, later-dated, completed and signed proxy card before the special meeting, or attend the special meeting and vote in person.You may not change your vote by facsimile or telephone. Q: If my shares are held in “street name” by my broker, how will my shares be voted? A: Following the directions that your broker will mail to you, you may instruct your broker how to vote your shares.If you do not provide any instructions to your broker, your shares will not be voted on the proposals described in this proxy statement. Q: Will my shares held in “street name” or another form of record ownership be combined for voting purposes with shares I hold of record? A: No.Because any shares you may hold in street name will be deemed to be held by a different shareholder from any shares you hold of record, any shares so held will not be combined for voting purposes with shares you hold of record.Similarly, if you own shares in various registered forms, such as jointly with your spouse, as trustee of a trust, or as custodian for a minor, you will receive, and will need to sign and return, a separate proxy card for those shares because they are held in a different form of record ownership.Shares held by a corporation or business entity must be voted by an authorized officer of the entity, and shares held in an IRA must be voted under the rules governing the account. Q: If I am receiving cash or Series A Preferred Stock in the Reorganization, when will I get my stock? A: After the special meeting and the closing of the transaction, we will mail you instructions on how to exchange your Regional common stock certificate(s) for cash orSeries A Preferred Stock, as appropriate.After you sign the forms provided and return your stock certificate(s), we will send you your cash or Series A Preferred Stock. Q: I don’t know where my stock certificate is.How will I get my cash or Series A Preferred Stock? A: The materials we will send you will include an affidavit that you will need to sign attesting to the loss of your certificate.We may require that you provide a bond to cover any potential loss to Regional. Q: Will I have dissenters’ rights in connection with the Reorganization? A: Yes.See page[40] and AppendixC for additional information. Q: What if I have questions about Reorganization or the voting process? A: Please direct any questions about the Reorganization or the voting process to our President and Chief Executive Officer, Curtis Tyner at our main office located at 206 South Fifth Street, Hartsville, South Carolina 29550, telephone (843)383-0570. 8 Table of Contents IMPORTANT NOTICES Neither our common stock nor our Series A Preferred Stock is a deposit or bank account and is not insured by the Federal Deposit Insurance Corporation (the “FDIC”) or any other governmental agency. We have not authorized any person to give any information or to make any representations other than the information and statements included in this proxy statement.You should not rely on any other information.The information contained in this proxy statement is correct only as of the date of this proxy statement, regardless of the date it is delivered or when the Reorganization is effected. We will update this proxy statement to reflect any factors or events arising after its date that individually or together represent a material change in the information included in this document. The words “Regional,” the “Company,” “we,” “our,” and “us,” as used in this proxy statement, refer to Regional and its wholly-owned subsidiary, Heritage Community Bank, collectively, unless the context indicates otherwise. 9 Table of Contents SPECIAL FACTORS Purpose of the Reorganization The primary purpose of the Reorganization is to enable us to terminate the registration of our common stock under Section12(g) of the Securities Exchange Act.Although we intend to keep our common and Series A Preferred shareholders informed as to our business and financial status after the Reorganization as described below, we anticipate that deregistration will enable us to save significant legal, accounting and administrative expenses relating to our public disclosure and reporting requirements under the Securities Exchange Act.As a secondary matter, it is likely to decrease the administrative expense we incur in connection with soliciting proxies for routine annual meetings of shareholders because the Series A Preferred Stock will have limited voting rights. After the Reorganization, we intend to keep our common and Series A Preferred shareholders informed about our business and financial condition by delivering annual audited financial statements to them.Moreover, our business operations are primarily conducted through our banking subsidiary, Heritage Community Bank, which is required to file quarterly financial reports with the FDIC.These reports are available online at www.fdic.gov. Although we will still be required to file quarterly financial information with the FDIC and will continue to provide annual financial information to our shareholders, as a non-SEC registered company our auditing expenses will decrease significantly because we and our auditors will not be required to comply with standards prescribed by the SEC and the Public Company Accounting Oversight Board with respect to our audit and because our auditors will not be required to review the information we must include in our periodic SEC reports as described more fully below.Our other reporting processes will also be significantly simplified because we will no longer be required to comply with disclosure and reporting requirements under the Securities Exchange Act and the Sarbanes-Oxley Act.These requirements include preparing and filing current and periodic reports with the SEC regarding our business, financial condition, board of directors and management team, having these reports reviewed by outside counsel and independent auditors, and, commencing in 2007, documenting, testing and reporting on our internal control structure. In particular, after we have deregistered our stock with the SEC, we will no longer be required to file annual reports on Form 10-KSB, quarterly reports on Form 10-QSB or proxy statements with the SEC.The SEC’s periodic reporting and proxy statement rules require detailed disclosures regarding executive compensation, corporate governance and management stock ownership that are not required in our financial reports to the FDIC or our audited financial statements.Additionally, we will no longer be required to include management’s discussion and analysis of our financial results in annual reports to shareholders or financial reports to the FDIC.Currently, our attorneys and external auditors perform detailed reviews of management’s discussion and analysis of our financial results to assure consistency with audited financial statements and to ensure we are in compliance with applicable disclosure requirements. We also incur substantial costs in management time and legal and accounting fees related to the preparation, review and filing of our periodic reports and proxy statements.Unlike the periodic reports that we currently file with the SEC, the quarterly financial information that we file with the FDIC does not require the review of either our independent accountants or legal counsel.As a result of the elimination of the disclosure and reporting requirements under the Securities Exchange Act, we estimate that we will save approximately $25,000 per year in management time and $40,000 per year in legal and accounting fees before taking into account the effects of the increased internal controls reporting and auditing standards described below.We also expect to save approximately $10,000 annually in administrative costs related to soliciting proxies for routine annual meetings, including printing and mailing costs and transfer agent fees related to the proxy solicitation. 10 Table of Contents After we have deregistered our stock with the SEC, we will not be required to comply with Section 404 of the Sarbanes-Oxley Act, which would require that we document, test and assess our internal control structure and that our external auditors report on management’s assessment of our internal control structure for 2007 and subsequent years.As a result of our limited personnel resources, we anticipate that we would need to engage an outside consultant and hire an additional experienced accountant to assist management in documenting and testing our internal control structure.Additionally, we estimate that our external audit fees will increase as a result of Section 404 because our external auditors will be required to perform additional audit procedures in order to report on management’s assessment of our internal control structure.We also anticipate we would incur additional legal fees for advice related to compliance with Section 404.We estimate that we would incur approximately $100,000 annually in consulting, compensation, accounting and legal expenses related to compliance with Section 404 of the Sarbanes-Oxley Act in addition to a one-time consulting charge of approximately $45,000 for our first year of required compliance relating to the initial implementation of the necessary procedures.If our SEC reporting obligations cease before we are required to comply with Section 404 of the Sarbanes-Oxley Act, we will not need to incur these expenses. We are required to comply with many of the same securities law requirements that apply to large public companies with substantial compliance resources.Our resources are more limited, however, and as is shown above, these compliance activities represent a significant administrative and financial burden to a company of our relatively small size and market capitalization.We also incur less tangible but nonetheless significant expenditure of management’s time and attention that could otherwise be deployed toward revenue-enhancing activities. In summary, our estimated cost of compliance with the Securities Exchange Act and the Sarbanes-Oxley Act is substantial, representing an estimated direct and indirect annual cost to us of approximately $175,000, including the expected effect of Section 404 of the Sarbanes-Oxley Act.Our anticipated cost savings are also summarized under “—Reasons for the Reorganization.” As of July 1, 2007, we had approximately 872 common shareholders of record, but approximately 5.71% of the outstanding shares as of that date were held by approximately 382 shareholders.Additionally, of our 872 common shareholders, approximately 708 shareholders hold fewer than 631 shares, or an aggregate of approximately 22.43% of our outstanding common stock as of July 1, 2007.Our common stock is not traded on any established market.Trading is infrequent, the trading volume is low and the board of directors believes there is little likelihood that a more active market will develop.However, because we have more than 300 shareholders of record and our common stock is registered under Section12(g) of the Securities Exchange Act, we are required to comply with the disclosure and reporting requirements under the Securities Exchange Act and the Sarbanes-Oxley Act. In light of the limited market for our common stock, we believe the termination of our status as an SEC-registered company will not have a significant impact on any future efforts by the Company to raise additional capital or to acquire other business entities.We believe the Reorganization will provide a more efficient means of using our capital to benefit our shareholders by allowing us to save significant administrative, accounting, and legal expenses incurred in complying with the disclosure, reporting and compliance requirements described above.Moreover, we believe that our limited trading market and the resulting inability of our shareholders to realize the full value of their investment in our common stock through an efficient market has resulted in little relative benefit for our shareholders as compared to the costs of maintaining our registration.Finally, the Reorganization will give shareholders owning more than 126 shares the opportunity to retain an equity interest in Regional and therefore to participate in any future growth and earnings of the Company and in any future value received as a result of the sale of the Company. 11 Table of Contents Alternatives Considered In making our decision to proceed with the Reorganization, we considered other alternatives.We rejected these alternatives because we believed the Reorganization would be the simplest and most cost-effective manner in which to achieve the purposes described above.These alternatives included: Cash-out Merger Without Share Reclassification.Our board of directors considered a cash-out merger in which holders of fewer than 631 shares would receive cash in exchange for their shares.The capital cost of such a transaction would be much higher than that of the proposed Reorganization, however.Assuming that all of the 166,355 shares held of record by shareholders owning fewer than 631 shares as of July 1, 2007 were exchanged for $14.50 in cash, the capital cost of the transaction would be $2.42 million, as compared to the current anticipated capital cost of approximately $616,000.Additionally, issuing shares of preferred stock instead of cash to a portion of our shareholders will enable those shareholders to continue to retain an equity interest in our company. Share Reclassification Creating Two Classes of Preferred Stock.The board also considered a share reclassification transaction in which some of our shareholders would retain their common stock, some would receive shares of a newly created series of preferred stock (SeriesA), and some would receive shares of another newly created series of preferred stock (SeriesB), with each series having different voting and dividend provisions.The transaction would be similar to the proposed Reorganization, except that the shareholders receiving cash in the Reorganization would receive shares of SeriesB preferred stock instead.The board decided not to pursue this alternative because of the additional financial and administrative expenses that would be associated with maintaining and paying dividends on an additional class of preferred stock.It also considered the availability of excess capital to fund a repurchase of a portion of its outstanding shares and the potential increase in earnings per share and reduction in shareholder-servicing expenses that would likely result from a reduction in the total number of shareholders of record and outstanding shares of common stock and common stock equivalents. Reverse Stock Split.The board considered declaring a reverse stock split at a ratio of 1-for-631, with cash payments to shareholders who would hold less than a whole share on a post-split basis.This alternative would also have the effect of reducing the number of shareholders, but would require us either to account for outstanding fractional shares after the transaction or engage in a subsequent forward stock split at the reverse split ratio.It would also require a capital expenditure that would be approximately equal to that involved in the cash-out merger scenario described above.A reverse stock split is also less flexible than a cash-out merger, which permits the company to make special provisions for the treatment of certain shares, if desired.Although the Plan does not contain any provisions that are materially inconsistent with the effects of a reverse stock split, we believed it was important to select a structure at the outset that would permit flexibility to address specific situations to the extent consistent with the purpose of the Reorganization.In view of these issues, the board determined that the Reorganization would be a more effective method of reducing the number of shareholders and rejected the reverse stock split alternative. Alternatively, it would be possible to combine a 1-for-126 cash-out reverse stock split with a share reclassification in which holders of more than 126 but fewer than 631 shares would receive SeriesA Preferred Stock in exchange for their shares.The board rejected this form of transaction based principally on the relative simplicity of accomplishing all of the desired actions with respect to outstanding shares in a single merger transaction as opposed to the series of charter amendments that would be required for a share reclassification and reverse stock split. Issuer Tender Offer.The board also considered an issuer tender offer to repurchase shares of our outstanding common stock.The results of an issuer tender offer would be unpredictable, however, due to its voluntary nature, and the number of shares we would need to repurchase would result in a significant capital cost as described in “—Cash-out Merger Without Share Reclassification” above.Even if sufficient capital were available, we were uncertain as to whether this alternative would result in shares being tendered by a sufficient number of shareholders so as to result in our common stock being held by fewer than 300 shareholders of record.As a result, the board also rejected this alternative. 12 Table of Contents Expense Reductions in Other Areas.While we might be able to offset the expenses relating to SEC registration by reducing expenses in other areas, we have not pursued such an alternative because there are no areas in which we could achieve comparable savings without adversely affecting a vital part of our business or impeding our opportunity to grow.Our most significant area of potential savings would involve personnel costs, and we are already thinly staffed.We believe the expense savings that the Reorganization would enable us to accomplish will not adversely affect our ability to execute our business plan, but will instead position us to execute it more efficiently.For these reasons, we did not analyze cost reductions in other areas as an alternative to the Reorganization. Business Combination. We have neither sought nor received any proposals from third parties for any business combination transactions such as a merger, consolidation, or sale of all or substantially all of our assets. Our board did not seek any such proposals because these types of transactions are inconsistent with the narrower purpose of the proposed transaction, which is to discontinue our SEC reporting obligations.The board believes that by implementing a deregistration transaction, our management will be better positioned to focus its attention on our customers and the communities in which we operate and expenses will be reduced. Maintaining the Status Quo.The board considered maintaining the status quo.In that case, we would continue to incur the significant expenses, as outlined in “—Reasons for the Reorganization” below, of being an SEC-reporting company without the expected commensurate benefits.Thus, the board considered maintaining the status quo not to be in the best interests of the Company or its unaffiliated shareholders. Background of the Reorganization In October 2006, Curtis Tyner met with our independent auditors and discussed generally the application of the increased internal control requirements under Section 404 of the Sarbanes-Oxley Act, which will begin to apply to the Company with respect to the 2007 fiscal year.Our auditors described the nature and amount of work that would be required in order for management and the auditors to deliver the required certifications.In view of the extensive nature of the compliance undertaking and our limited personnel and economic resources, the auditors mentioned deregistration of our stock as a possible alternative.They recommended that Mr. Tyner discuss the idea with management, counsel and the other members of the board of directors.Based on this recommendation and on a recommendation from a community bank executive whose institution had recently deregistered with the SEC, our President and Chief Executive Officer, Curtis Tyner, invited representatives of the law firms Haynsworth Sinkler Boyd, PA and Powell Goldstein LLP to meet with the executive committee of our board of directors to discuss our options for reducing our shareholder base. On November2, 2006, the executive committee met with a representative of Haynsworth Sinkler Boyd, PA to discuss deregeistration.Then on November 6, 2006, the executive committee met with representatives of Powell Goldstein and discussed whether a deregistration transaction would be appropriate for the Company.The discussion at both meetings focused on the relative costs and benefits of being a public company as described in “—Purpose of the Reorganization” and the principal types of transactional alternatives available to the Company as described in “—Alternatives Considered” above.The committee met again on November13, 2006 and decided to recommend SEC deregistration to the full board and to engage Powell Goldstein as legal counsel for the transaction. 13 Table of Contents The board met on November16, 2006 and decided that SEC deregistration would be in the Company’s best interests for the reasons described in “—Purpose of the Reorganization” above.The board directed management and the executive committee to submit proposed stock ownership thresholds and capital cost projections for the board’s further consideration. On December 4, 2006, the executive committee met with a community bank executive whose institution had recently deregistered with the SEC.The committee asked questions about the institution’s experience during the deregistration process as well as its effect on the bank after completion of the transaction. The executive also noted the lack of negative perception of the transaction in the bank’s community. Between November16 and December 21, 2006, management prepared models illustrating the effects of various stock ownership thresholds and cash-out prices in the context of a single cash-out transaction, a share reclassification, and a combined share reclassification and cash-out transaction.The single cash-out transaction required a large amount of capital due to the number of shareholders that would have to be cashed out, and the share reclassification by itself would not result in a large enough reduction in the number of shareholders to allow deregistration.The model showed that the third transaction structure, a combined share reclassification and cash-out transaction, would require less capital and would result in the number of holders of common stock dropping below 300, enabling the Company to deregister its common stock. On December21, 2006, the board met and considered the stock ownership and financial information described above.Although it did not decide on a specific transaction structure, cash-out price or preferred stock terms, it did authorize management to contact potential independent financial advisors and voted to proceed with a deregistration transaction. Between late December 2006 and early January 2007, managementdiscussed the terms of a potential engagement with three financial advisory firms and selected Howe Barnes.Representatives of Howe Barnes met with management on January26, 2007 and presented an overview of deregistration transactions including all of the transaction structure options available to Regional. On March6, 2007, representatives of Powell Goldstein and Howe Barnes met with management and the board.In addition to the factors discussed in “—Purpose of the Reorganization” above, the group discussed the relationship of the proposed Reorganization to the Company’s strategic plan, potential community and investor reactions to the transaction, and the availability of capital to repurchase a portion of the Company’s outstanding shares.It also reviewed the potential transaction structures described in “—Alternatives Considered” above, with a focus on share reclassification transactions and the possible features of the preferred stock to be issued in a reclassification transaction.Specifically, the group discussed the following four scenarios: (1) Issuance of one series of preferred stock (SeriesA) to holders of more than 126 but less than either 630 or 631 shares of common stock and issuance of another series of preferred stock (SeriesB) to holders of 126 or fewer shares of common stock. (2) The same transaction as is described in paragraph (1) above, except with the holders of 100 to 126 shares of common stock receiving SeriesB preferred stock and the holders of fewer than 100 shares of common stock receiving cash for their shares. (3) The same transaction as is described in paragraph (1) above, except with the holders of 126 or fewer shares of common stock receiving cash for their shares. (4) A cash-out merger with holders of fewer than 630 shares receiving cash in the following amounts per share, resulting in the corresponding capital costs to the Company: 14 Table of Contents Price per Share Total Cost $ 12.00 $ 2,004,756 13.00 2,171,819 14.00 2,338,882 15.00 2,505,945 16.00 2,673,008 The board elected to pursue a transaction in the form of the Reorganization (paragraph (3) above) and directed Howe Barnes to prepare an independent valuation of the Company’s common stock for consideration at its next meeting. On March22, 2007, the board met with management and a representative of Howe Barnes to further discuss the proposed preferred stock terms, the appropriate individual stock ownership thresholds for reclassification into preferred stock or for receiving cash in the merger and the cash-out price to be established.Management presented the proposed 126-share and 631-share thresholds, respectively, which they had concluded represented the optimal division points based on the relative record ownership of the Company’s shareholders and the need to reduce the number of common shareholders of record below 300 and generate fewer than 500 preferred shareholders of record while leaving room for expansion in each class and expanding an appropriate amount of capital.Howe Barnes also presented its valuation indicating a fair market value of the Regional common stock of $11.50 to $13.70 per share and discussed with the board an appropriate premium for the cash portion of the consideration as described in more detail in “—Opinion ofIndependentFinancial Advisor” below. Following this discussion, the board approved the Plan as presented in this proxy statement and discussed and affirmed the substantive and procedural fairness of the terms of the Reorganization to unaffiliated shareholders receiving cash, those receive SeriesA Preferred Stock and those retaining common stock as described in “—Recommendation of the Board of Directors; Fairness of the Reorganization.” On April6, 2007, we mailed a letter to our shareholders announcing our intent to effect the Reorganization on the terms described in this proxy statement and filed a copy of the letter with the SEC. The board is not aware of any material contracts, negotiations or transactions, other than in conjunction with the Reorganization as described herein, during the preceding two years for (1) the merger or consolidation of Regional into or with another person or entity; (2) the sale or other transfer of all or any substantial part of the assets of Regional; (3) a tender offer for any outstanding shares of Regional common stock; or (4) the election of directors to our board. Reasons for the Reorganization As described above in “—Purpose of the Reorganization,” the Reorganization will allow us to save significant costs related to the preparation, review and filing of our periodic reports and annual proxy statement.We also expect to experience savings in proxy solicitation costs, including printing and mailing costs.We expect printing and mailing costs to be lower because we will have fewer shareholders who are entitled to vote and because the financial and proxy statements that we deliver to shareholders after the Reorganization will not include many of the disclosures required under the proxy or periodic reporting rules, such as disclosures regarding executive compensation, corporate governance and management ownership, and management’s discussion and analysis of our financial results.Additionally, we plan to deregister before we are required to take substantial steps toward compliance with Section 404 of the Sarbanes-Oxley Act so that we will save additional anticipated costs, related to documenting, testing and reporting on our internal control structure in 2007. 15 Table of Contents For 2007 and subsequent years, we expect to save the following fees and expenses related to the preparation, review and filing of periodic reports on Form 10-KSB and Form 10-QSB and annual proxy statements.These fees and expenses do not reflect Section 404 compliance expenses, which are described in a separate table below. Legal Fees (including Edgar conversion) $ 25,000 Independent Auditor Fees 15,000 Proxy Solicitation, Printing and Mailing Costs 10,000 Management and Staff Time 25,000 Total Annual Non-404 Savings $ 75,000 We also expect to save the following fees and expenses related to compliance with the requirements under Section 404 of the Sarbanes Oxley Act beginning in 2007: Annual Consulting Fees $ 50,000 Legal Fees 5,000 Independent Auditor Fees 30,000 Management and Staff Time 60,000 Total Estimated Annual Savings $ 100,000 Additional 2007 One-Time Consulting Fee for First Year of Required Compliance $ 45,000 As is noted above, we incur substantial indirect costs in management time spent on securities compliance activities.Although it is impossible to quantify these costs specifically, we estimate that our management and staff currently spend an average of approximately 12.69% of their time on activities directly related to compliance with federal securities laws, such as preparing and reviewing SEC-compliant financial statements and periodic reports, maintaining and overseeing disclosure and internal controls, monitoring and reporting transactions and other data relating to insiders’ stock ownership, and consulting with external auditors and counsel on compliance issues.Based on a combined annual salary of $197,000 for the officers principally involved in our SEC reporting activities, this represents an annual cost savings of $25,000, or 12.69% of their combined salaries.In addition, if we do not deregister our common stock, we estimate our management and staff will spend approximately an additional 7.61% of their time on activities related to compliance with Section 404 of the Sarbanes-Oxley Act and that we will need to hire an additional staff person at a salary of approximately $45,000 per year for that purpose beginning in 2007, for a total additional annual cost of $60,000. In addition, our common stock is not listed on an exchange and has historically been very thinly traded.We do not enjoy sufficient market liquidity to enable our shareholders to trade their shares easily.We also do not have sufficient liquidity in our common stock to enable us to use it as potential acquisition currency.As a result, we do not believe that the registration of our common stock under the Securities Exchange Act has benefited our shareholders in proportion to the costs we have incurred, and expect to incur, as a result of this registration. Effects of the Reorganization on Regional The Reorganization is designed to reduce the number of Regional common shareholders of record below 300, which will allow us to terminate the registration of our common stock under the Securities Exchange Act.Based on information as of July 1, 2007, we believe that the Reorganization will reduce our number of common shareholders of record from approximately 872 to approximately 164.We estimate that approximately 42,499 shares held by approximately 382 common shareholders of record will be exchanged for cash in the Reorganization, that approximately 123,856 shares held by approximately 326 common shareholders of record will be exchanged for Series A Preferred Stock in the Reorganization, and that approximately 578,316 shares of our common stock held by approximately 164 shareholders of record will be issued and outstanding after the Reorganization.In addition to the exchange of shares of our common stock for cash or shares of our Series A Preferred Stock, we believe the Reorganization will have the following effects on Regional: 16 Table of Contents Positive Effects · Elimination of Securities Exchange Act Registration.After the Reorganization, we will not be subject to the periodic reporting requirements under the Securities Exchange Act.Additionally, beginning 90 days after the Reorganization, we will not be subject to the proxy, tender offer or short-swing profit reporting and recovery provisions of the Securities Exchange Act.We plan to maintain our existing internal control procedures and continue to evaluate them for potential improvements but will not be required to document, test and report on our internal control structure as required by Section 404 of the Sarbanes-Oxley Act.We expect to eliminate direct and indirect costs and expenses associated with the Securities Exchange Act registration, which we estimate would be up to approximately $75,000 on an annual basis, plus an additional $100,000 in annual costs related to compliance with Section 404 of the Sarbanes-Oxley Act beginning in 2007.Additionally, as a non-SEC reporting company, we believe our management team, which currently spends a significant amount of time on activities related to compliance with the Securities Exchange Act, will have significantly more time to devote to business development and revenue-enhancing activities.See “—Background of the Reorganization” and “—Reasons for the Reorganization” for a discussion of the nature of the information we will no longer be required to provide. · Improved Earnings Per Share.Basic earnings per share will increase6.06% from $0.66 per share on a historical basis to $0.70 per share on a pro forma basis for the year ended December31, 2006 and 14.29% from $0.07 per share on a historical basis to $0.08 per share on a pro forma basis for the quarter ended March31, 2007.Diluted earnings per share will increase4.69% from $0.64 per share on a historical basis to $0.67 per share on a pro forma basis for the year ended December 31, 2006 and remain unchanged at $0.07 per share on a historical basis and a pro forma basis for the quarter ended March31, 2007. · Elimination of Liability Under Section 18 of the Securities Exchange Act.Because the Company will no longer be required to file any reports under the Securities Exchange Act, it will no longer be subject to liability under Section 18 of the Securities Exchange Act.Generally, Section 18 provides that if the Company makes a false or misleading statement with respect to any material fact in any of its filings pursuant to the Securities Exchange Act, in light of the circumstances at the time the statement was made, the Company will be liable to any person who purchases or sells a security at a price that is affected by the statement. Negative Effects: · Effect on Market for Shares.Our common stock is not currently traded on an exchange or automated quotation system, and only approximately 20,000 shares (representing approximately 2.8% of the outstanding common stock) traded, to management’s knowledge, on 15 different trading days between March 2006 and March 2007.Following the Reorganization, the number of outstanding shares of common stock available for purchase will decrease by approximately 22.34%, resulting in a further loss of liquidity.Only approximately 123,856 shares of SeriesA Preferred Stock will be outstanding and available for purchase after the Reorganization, which results in a limited third-party market for the shares.As a result, holders of both common and SeriesA Preferred Stock will lose liquidity in their current investment in the Company, which could decrease the market value of their stock. 17 Table of Contents · Decrease in Book Value Per Common Equivalent Share.Book value per common equivalent share, which includes the Series A Preferred Stock, will decrease 6.24% from $8.49 on a historical basis to $7.96 on a pro forma basis as of March31, 2007. · Financial Effects of the Reorganization.We estimate that professional fees and other expenses related to the transaction will total approximately $110,000.We estimate these expenses will be as follows: SEC filing fees $ 240 Legal fees 65,000 Accounting Fees 6,500 Financial Advisor 35,000 Printing and mailing costs 2,500 Miscellaneous 760 Total $ 110,000 We plan to pay these fees and expenses out of our existing working capital and a line of credit and do not expect that the payment of these expenses will have a material adverse effect on our capital adequacy, liquidity, results of operations or cash flow. · Elimination of Protection Under Section16 of the Securities Exchange Act.Because neither our common stock nor Series A Preferred Stock will be registered under the Securities Exchange Act, beginning 90 days after the effectiveness of the Reorganization, the Company will no longer be entitled under Section16 of the Securities Exchange Act to any “short-swing” profits realized by its directors, officers or 10% shareholders on purchases and sales of the Company’s securities that occur within a six-month period. Other Effects: · Conduct of Business After the Reorganization.We expect our business and operations to continue as they are currently being conducted and, except as disclosed below and for the additional management and staff time that will be available for non-SEC-related activities, the transaction is not anticipated to have any effect upon the conduct of our business. · Raising Additional Capital and Obtaining Financing After the Reorganization.In light of the limited market for our common stock and the availability of capital from sources other than public markets, we believe the termination of our status as an SEC-registered company will not have a significant impact on any future efforts to raise additional capital.If we need to raise additional capital to support growth in the future, we have several financing alternatives that will not be affected by our deregistration, including raising additional equity through private offerings, issuing trust preferred securities or borrowing funds from a correspondent bank. · Plans or Proposals.Other than as described in this proxy statement, we do not have any current plans or proposals to effect any extraordinary corporate transaction such as a merger, reorganization or liquidation; to sell or transfer any material amount of our assets; to change our board of directors or management; to change materially our indebtedness or capitalization; or otherwise to effect any material change in our corporate structure or business.As stated throughout this proxy statement, we believe there are significant advantages in effecting the Reorganization and becoming a non-reporting company.Although management has neither the intention at present to enter into any of the transactions described above nor is involved with negotiations relating to any such transaction, there is always a possibility that we may enter into such an arrangement or transaction in the future, including, but not limited to, entering into a merger or acquisition transaction, making a public or private offering of our shares, or any other arrangement or transaction we may deem appropriate.We will disclose the terms of such a transaction at the appropriate time upon advice of counsel. 18 Table of Contents Effects of the Reorganization on Shareholders Generally The Reorganization will have the following effects on shareholders regardless of whether they are affiliated or unaffiliated shareholders.We expect, however, that no shares held by our affiliates will be cashed out orexchanged for Series A Preferred Stock because none of our affiliates will likely hold fewer than 631 shares of common stock of record at the effective time of the Reorganization.The effects will vary depending on whether the shareholder receives cash or Series A Preferred Stock for some or all of his or her shares of Regional common stock or continues to hold his or her common stock following the Reorganization.Because a shareholder may own shares in more than one capacity (for example, individually and through an individual retirement account), a shareholder may receive cash or Series A Preferred Stock for some of his or her shares of common stock while retaining ownership of other shares of common stock following the Reorganization. The following sections describe the material effects that we expect to result from the Reorganization with respect to shares that are exchanged for cash or Series A Preferred Stock and shares that are unaffected by the Reorganization.You may experience a combination of these effects if you receive cash or Series A Preferred Stock for some of your shares while retaining ownership of other shares of common stock.The effects described below assume that 42,499 shares are exchanged for cash, that 123,856 shares are exchanged for Series A Preferred Stock, and that 578,316 shares of common stock remain outstanding after the Reorganization. Shares Exchanged for Cash.As to shares of our common stock that are exchanged in the Reorganization for cash, shareholders will experience the following effects: Positive Effects: · Shareholders will receive $14.50 in cash per share, without interest. · Shareholders will be able to liquidate their ownership interests without incurring brokerage costs. Negative Effects: · Shareholders will no longer have any equity or voting interest in Regional and will not participate in any future potential earnings or growth of the Company or in any shareholder votes. · Shareholders likely will be required to pay federal and, if applicable, state and local income taxes on cash received in the Reorganization.See “—Federal Income Tax Consequences of the Reorganization.” Shares Exchanged for Series A Preferred Stock.As to shares of our common stock that are exchanged in the Reorganization for Series A Preferred Stock, shareholders will experience the following effects: Positive Effects: · Diluted earnings per share will increase 4.69% from $0.64 per share on a historical basis to $0.67 per share on a pro forma basis for the year ended December31, 2006 and will remain unchanged at $0.07 per share on a historical basis and a pro forma basis for the quarter ended March31, 2007.Additionally, basic earnings per share will increase 6.06% from $0.66 per share on a historical basis to $0.70 per share on a pro forma basis for the year ended December 31, 2006 and 14.29% from $0.07 per share on a historical basis to $0.08 per share on a pro forma basis for the quarter ended March31, 2007. 19 Table of Contents · Holders of Series A Preferred Stock are entitled to receive, when and if declared and paid by Regional, out of funds at the time legally available for payment as dividends, an annual dividend in the amount of $0.20 per share, with any amounts in excess of $0.20 per share being payable at the discretion of the board of directors.Our board of directors, which will be elected by the holders of the common stock after the Reorganization, also has the authority to declare future dividends on our common stock.See “—Market for Common Stock and Dividends” for more information regarding our dividend policies. · Holders of the Series A Preferred Stock will have a preference to holders of common stock upon any liquidation of the Company in an amount equal to the greater of the net book value per share of the Series A Preferred Stock or the common stock, in each case as of the end of the calendar quarter preceding the effective date of the liquidation, for each share of Series A Preferred Stock. Neutral Effects: · Holders of SeriesA Preferred Stock will have the right to receive the same type and amount of consideration as is received by each holder of common stock in the event of a Change in Control, with the amount being calculated as if the holder had converted his or her shares of SeriesA Preferred Stock to an equal number of shares of common stock immediately prior to the effectiveness of the Change in Control.Thus, holders of the Series A Preferred Stock will participate equally with the holders of common stock in any sale of the Company.The board views this as a neutral effect of the Reorganization, given that all shareholders will be able to realize the same value upon a change in control, regardless of whether the Reorganization is effected or of the class of stock they hold. Negative Effects: · The SeriesA Preferred Stock will not be traded on an exchange or automated quotation system, and fewer shares will be available to its holders for trading after the Reorganization than were available when the Company had only a single class of stock.This represents a reduction in liquidity for the SeriesA Preferred shareholders, which may have an adverse effect on the market value of the stock they hold. · Holders of Series A Preferred Stock will be entitled to vote only upon a change in control of the Company, which generally is a business combination resulting in the transfer of a majority of the outstanding common stock or the acquisition of all or substantially all of the Company’s assets.Holders of Series A Preferred Stock will not be entitled to vote on the election of directors. · Book value per common equivalent share, which includes the Series A Preferred Stock, will decrease 6.24% from $8.49 on a historical basis to $7.96 on a pro forma basis as of March31, 2007. · Although we do not believe the issuance of the SeriesA Preferred Stock will be taxable to recipients, the Internal Revenue Service may not agree and could challenge our characterization.See “—Federal Income Tax Consequences of the Reorganization” for more information. 20 Table of Contents Remaining Common Shareholders.As to shares of our common stock that are not exchanged for cash or Series A Preferred Stock in the Reorganization, shareholders will experience the following positive and negative effects: Positive Effects: · Common shareholders will continue to exercise sole voting control over the Company, except with respect to a change in control of the Company. · Shareholders continuing to hold common stock after the Reorganization will have relatively increased voting control over the Company because the number of outstanding shares of common stock will be reduced. Negative Effects: · Our common stock will rank junior in priority to the Series A Preferred Stock because holders of Series A Preferred Stock will have a preference with respect to the distribution of an annual dividend by the Company and a preference upon any liquidation of the Company. · Fewer shares of common stock will be available for trading after the Reorganization than were available when the Company had only a single class of stock.This represents a reduction in liquidity for the common shareholders, which could cause a decrease in the market value of our common stock.See “—Effect on Market for Shares” for more information. Effects of the Reorganization on Affiliates In addition to the effects the Reorganization will have on shareholders generally, which are described above, the Reorganization will have some additional positive and negative effects specifically on our executive officers and directors, each of whom may, as a result of his or her position, be deemed an affiliate of Regional.As used in this proxy statement, the term “affiliated shareholder” means any shareholder who is a director or executive officer of Regional or the beneficial owner of 10% or more of Regional’s outstanding shares, and the term “unaffiliated shareholder” means any shareholder other than an affiliated shareholder. Positive Effects: · No Further Reporting Obligations or Restrictions Under Section16 of the Securities Exchange Act.Beginning 90 days after the effective date of the Reorganization, our executive officers, directors and other affiliates will no longer be subject to the reporting and short-swing profit provisions of Section16 of the Securities Exchange Act.After that time, our affiliates may realize “short-swing” profits on purchases and sales of the Company’s securities that occur within a six-month period.Currently, under Section16 of the Securities Exchange Act, the Company would be entitled to receive any such short-swing profits from the affiliate. · No Further Disclosure Obligations Under the Securities Exchange Act.After the Reorganization, Regional will no longer be subject to the periodic reporting requirements of the Securities Exchange Act, and beginning 90 days after the effective date of the Reorganization, Regional will not be subject to the proxy, tender offer or short-swing profit reporting and recovery provisions of the Securities Exchange Act.As a result, information about our affiliates’ compensation and stock ownership will no longer be publicly available. 21 Table of Contents · Consolidation of Management Ownership.As a result of the Reorganization, we expect that the percentage of beneficial ownership of Regional common stock held by our directors and executive officers as a group will increase from approximately 61.45% before the Reorganization to approximately 77.91% after the Reorganization.See “Information About Regional and Its Affiliates—Stock Ownership by Affiliates” for information about the number of shares of common stock held by our directors, executive officers and significant shareholders. · Improved Earnings Per Share.Because each of our affiliates will retain his or her common stock in the Reorganization, his or her basic earnings per share will increase 6.06% from $0.66 per share on a historical basis to $0.70 per share on a pro forma basis for year ended December 31, 2006 and 14.29% from $0.07 per share on a historical basis to $0.08 on a pro forma basis for the quarter ended March31, 2007.Diluted earnings per share will increase4.69% from $0.64 per share on a historical basis to $0.67 per share on a pro forma basis for the year ended December 31, 2006 and remain unchanged at $0.07 per share on a historical basis and a pro forma basis for the quarter ended March31, 2007. · Elimination of Liability Under Section 18 of the Securities Exchange Act.Because the Company will no longer be required to file any reports under the Securities Exchange Act, our affiliates will no longer be subject to liability under Section 18 with respect to such reports.Currently, if any of our affiliates make a statement in any of the Company’s filings under the Securities Exchange Act that, in light of the circumstances at the time the statement is made, is false or misleading with respect to any material fact, the affiliate may be liable under Section 18 of the Securities Exchange Act to any person that purchases or sells a security at a price that is affected by the statement. Negative Effects: · Decreased Book Value per Share.Because each of our affiliates will retain his or her common stock in the Reorganization, his or her book value per common equivalent share, which includes the Series A Preferred Stock, will decrease 6.24% from $8.49 on a historical basis to $7.96 on a pro forma basis as of March31, 2007. · Rule 144 Not Available.Because our common stock will not be registered under the Securities Exchange Act after the Reorganization, executive officers and directors of Regional will be deprived of the ability to dispose of their shares of Regional common stock under Rule 144 of the Securities Act of 1933, which provides a “safe harbor” for resales of stock by affiliates of an issuer.As a result, they will need to resell their shares in a private transaction, which could result in reduced liquidity for the recipient and a lower purchaser price for the shares. Effects of the Reorganization on Unaffiliated Share In addition to the effects the Reorganization will have on shareholders generally, which are described above, the Reorganization will also have the following negative effects on our unaffiliated shareholders: Reduction in Publicly Available Information.Regional will no longer be required to file public reports of its financial condition and other aspects of its business with the SEC after the Reorganization.Specifically, we will no longer be required to make public disclosures regarding executive compensation, corporate governance matters, or management stock ownership.As a result, unaffiliated shareholders will have less legally-mandated access to information about our business and results of operations than they had prior to the Reorganization.Our affiliated shareholders, however, because of their positions as directors and/or executive officers of the Company, will continue to have continuous access to all information regarding our financial condition and other aspects of our business. 22 Table of Contents Elimination of Protections Under Section 18 of the Securities Exchange Act.Because the Company will no longer be required to file any reports under the Securities Exchange Act, our unaffiliated shareholders will no longer be afforded the protections under Section 18 with respect to false or misleading statements in such reports.Currently, if the Company or any of its affiliates makes a false or misleading statement with respect to any material fact in any of the Company’s filings under the Securities Exchange Act, in light of the circumstances at the time the statement was made, the Company or the affiliate may be liable under Section 18 of the Securities Exchange Act to any person who purchases or sells a security at a price that is affected by the statement. Recommendation of the Board of Directors; Fairness of the Reorganization The board believes that the Reorganization is substantively and procedurally fair to Regional’s unaffiliated shareholders who will receive cash, to those who will receive Series A Preferred Stock, and to those who will retain their shares of common stock following the transaction.The board of directors, including those directors who are not employees of Regional, has approved, and recommends that the shareholders approve the Plan. Each director and executive officer is deemed a “filing person” in connection with this transaction.As filing persons, they have each determined in their individual capacity that the Reorganization is substantively and procedurally fair to our unaffiliated shareholders in each of the constituencies described above.No individual filing person, however, is making any recommendation to shareholders as to how to vote.See “—Determination of Fairness by Regional Affiliates” for information regarding the filing persons’ fairness determination. All of our directors and executive officers have indicated that they intend to vote their shares of common stock (and any shares with respect to which they have or share voting power) in favor of the Plan.Our directors and executive officers beneficially own approximately 61.45% of our outstanding common stock.Although the board as a whole recommends that the shareholders vote in favor of the Plan for the reasons set forth in “—Reasons for the Reorganization,” no director or executive officer is making any recommendation to the shareholders in his or her individual capacity. We considered a number of factors in determining to approve the Reorganization, including the effects described under “—Effects of the Reorganization on Regional,” “Effects of the Reorganization on Shareholders Generally,” “—Effects of the Reorganization on Affiliates” and “—Effects of the Reorganization on Unaffiliated Shareholders,” and the factors described under “Purpose of the Reorganization” and “—Reasons for the Reorganization.”The board also reviewed the tax and pro forma financial effects of the Reorganization on Regional and its shareholders.See “—Federal Income Tax Consequences of the Reorganization” and “Pro Forma Consolidated Financial Information.” After the Reorganization, Regional’s common stock will not be registered under the Securities Exchange Act.The board considered the views of management regarding the cost savings to be achieved by eliminating the reporting and disclosure requirements related to the registration of the common stock under the Securities Exchange Act, including indirect savings resulting from reductions in the time and effort currently required of management to comply with the reporting and other requirements associated with continued registration of the common stock under the Securities Exchange Act.Similarly, the board also considered the prospective decrease in the administrative expense we will incur in connection with soliciting proxies for routine special meetings of shareholders.Management determined that the Reorganization would result in the cost savings described in “—Reasons for the Reorganization.” 23 Table of Contents Additionally, the board considered the effect that terminating the registration of the common stock would have on the market for our common stock and the ability of shareholders to buy and sell shares.However, the board determined that, even as an SEC-registered company, Regional has not had an active, liquid trading market for its common stock and that its shareholders derive little relative benefit from its status as an SEC-registered company.For example, even as an SEC-registered company, Regional only had approximately 20,000 shares (representing approximately 2.8% of its outstanding common stock) trade, to management’s knowledge, on 15 different trading days between March 2006 and March 2007.The board determined that the cost savings and reduced management time to be achieved by terminating registration of the common stock under the Securities Exchange Act outweighed any potential detriment from eliminating the registration. We considered alternatives to the proposed deregistration transaction but ultimately approved the Reorganization proposal.Please read the discussion under “—Alternatives Considered” for a description of these alternatives. Substantive Fairness.The board considered numerous factors, discussed below, in reaching its conclusions that the Reorganization is substantively fair to our unaffiliated shareholders who will receive cash, to those who will receive Series A Preferred Stock, and to those who will retain their shares of common stock.In reaching these conclusions, the board considered all of the factors as a whole and did not assign specific weights to particular factors: Shareholders Receiving Cash · Opinion of Independent Financial Advisor.Howe Barnes, as the independent financial advisor to the board of directors, has delivered its opinion that the $14.50 per share to be paid in the Reorganization is fair to Regional’s shareholders who will be cashed out under the Plan.The board reviewed and considered the financial analyses presented to the board in connection with the opinion and adopted the advisor’s conclusions and analyses as its own.The board considered the conclusions drawn in the fairness opinion as factors supporting its recommendation to approve the Plan and its conclusion as to the fairness of the cash consideration to unaffiliated shareholders who would receive cash for their shares.Because the fairness opinion addressed the financial fairness of the Plan to all shareholders as a group and the Plan does not distinguish between affiliates and non-affiliates as to its effects, the board also viewed the opinion as a factor supporting its conclusion as to fairness of the cash consideration to unaffiliated shareholders who will receive SeriesA Preferred Stock and to those retaining their shares of common stock under the Plan. A copy of the opinion is attached as AppendixE.See “Opinion of Independent Financial Advisor” for additional information. · Historical Market Prices of our Common Stock.The price per share to be paid in the Reorganization represents a 12% premium over the last known trading price for our common stock prior to announcement of the Reorganization and over the average known trading price for 2006.The board viewed this premium as being substantively fair to each group of unaffiliated shareholders (those receiving cash, those receiving SeriesA Preferred Stock and those retaining their shares) based on the involuntary nature of the transaction and information provided to the board by Howe Barnes regarding premiums paid in similar transactions as more fully described in “—Opinion of Financial Advisor” below.Our stock is not listed on an exchange, however, and there is not an organized trading market for our common stock.To our knowledge, the trading prices for the common stock during the past two years have ranged from $10.00 to $14.00 per share and the total trading volume has been approximately 24,266 shares.We have never repurchased any shares of our common stock.As a result, the historical market prices of our common stock formed only a minimal factor supporting its recommendation to approve the Plan and its conclusion as to the fairness of the cash consideration to unaffiliated shareholders, including those who would receive cash and those who would retain an equity interest in Regional following the Reorganization. 24 Table of Contents · Earnings.The price per share that will be paid to shareholders receiving cash in the Reorganization reflects a multiple of 21.97 times Regional’s earnings per share for the year ended December 31, 2006 and 207.74 times its earnings per share for the quarter ended March31, 2007.The board viewed this multiple, coupled with its analysis as to the premium described above, as a factor supporting its decision to approve the Plan and its conclusion as to the fairness of the cash consideration to unaffiliated shareholders, including those who would receive cash for their shares and those who would retain an equity interest in Regional following the Reorganization. · Book Value:The price per share to be paid in the Reorganization reflects a multiple of 1.73 times Regional’s December31, 2006 book value and 1.71 times its March31, 2007 book value per share.Although book value was a factor, among others, that the board considered in determining the cash consideration to be paid to shareholders receiving cash in the Reorganization, the board determined that it was not directly relevant because book value is a historical number that may not reflect the fair market values of our assets and liabilities. · Liquidity Provided.The Reorganization will provide liquidity, without brokerage costs, to shareholders who will receive cash for their shares.We believe this provides a significant benefit to investors seeking a more liquid investment alternative, given the lack of an active, organized market for our stock.The board considered the opportunity to provide this liquidity as a factor supporting its recommendation to approve the Plan and its conclusion as to the fairness of the cash consideration to unaffiliated shareholders receiving cash in the Reorganization. · Tax Consequences.The board considered that, except with respect to shareholders who have acquired their shares within the prior 12 months, the cash consideration offered in the Reorganization would be taxed as a long-term capital gain for shareholders terminating their actual and constructive stock ownership in the Company.Although the transaction would result in a taxable event to unaffiliated shareholders receiving cash in the Reorganization, the board determined that this negative factor was mitigated somewhat by the positive factor that the cash to be received by these shareholders would likely receive tax-advantaged long-term capital gains treatment. · Absence of Firm Offers.The board considered the absence of any firm offers for the acquisition of our company, the fact that the board has no plans to seek an acquisition of our company in the foreseeable future and its opinion that firm offers are not likely to be forthcoming as factors tending to support its recommendation to approve the Reorganization and its conclusion as to the fairness of the cash consideration to unaffiliated shareholders, including those who would receive cash for their shares and those who would retain their equity interest in Regional following the Reorganization. · Liquidation Value.Given its determination that the $14.50 per share cash consideration represented a premium over book value, the board did not consider Regional’s liquidation value in its fairness determination in light of the following reasons.First, because the vast majority of a bank’s assets and liabilities are monetary assets whose book values generally approximate their fair market values, the liquidation values of these assets and liabilities would generally command material discounts both to fair market value and, accordingly, book value.In addition to the liquidation discounts, because the liquidation of a financial institution is an extremely expensive and time-consuming process involving significant regulatory procedures and numerous regulatory approvals, the costs of the liquidation of a financial institution further reduce any net assets that would otherwise be available to shareholders following liquidation.In light of these factors, and because the Reorganization consideration was greater than Regional’s book value, the board of directors concluded that the determination of a liquidation value was not material to the financial fairness of the transaction.However, it is not possible to predict with certainty the future value of our assets or liabilities or the intrinsic value that those assets or liabilities may have to a specific buyer that has not been identified.As a result, although we believe the possibility is remote, the liquidation of our assets and liabilities could conceivably produce a higher value than our value as a going concern. 25 Table of Contents Factors Affecting Both Shareholders Receiving Series A Preferred Stock and Shareholders Retaining Common Stock In addition to the effects of the cash payment under the Plan on shareholders who will receive Series A Preferred Stock or retain their common stock as described in “-Shareholders Receiving Cash-Opinion of Financial Advisor,” “—Historical Market Prices of Our Common Stock, “—Earnings,” “—Absence of Firm Offers” and “—Liquidation Value” above, the following factors will affect both of these groups of shareholders and were considered in the board’s determination as to the substantive fairness of the Reorganization to each group. · Equity Interest in the Company.Shareholders receiving Series A Preferred Stock and those retaining their common stock will continue to hold an equity interest in the Company and will continue to have the opportunity to participate in any future growth and earnings, including any future sale or change in control of the Company.The board viewed this factor as supporting its determination of fairness to these groups of unaffiliated shareholders because fewer shareholders will be forced to involuntarily liquidate their equity interests in the Company than if the board had selected to structure the Reorganization as a cash-out merger without the Series A Preferred Stock. · Earnings Per Share.Diluted earnings per share will increase 4.69% from $0.64 per share on a historical basis to $0.67 per share on a pro forma basis for the year ended December 31, 2006 and remain unchanged at $0.07 per share on a historical basis and a pro forma basis for the quarter ended March31, 2007.The board viewed the effect on diluted earnings per share as a factor, among others, that supported its conclusion of substantive fairness of the Reorganization to shareholders receiving SeriesA Preferred Stock and to those retaining their common stock because the Series A Preferred shareholders will continue to share in the earnings of the Company with the common shareholders.Basic earnings per share will increase 6.06% from $0.66 per share on a historical basis to $0.70 per share on a pro forma basis for the year ended December 31, 2006 and 14.29% from $0.07 per share on a historical basis to $0.08 per share on a pro forma basis for the quarter ended March31, 2007.Although the board noted basic earnings per share will increase, it did not consider that to be a material factor in determining fairness because earnings will not be available for distribution to the common shareholders unless the Series A shareholders first receive an annual dividend in the amount of $0.20 per share.As a result, the board believes diluted earnings per share is a more meaningful financial ratio because it includes the outstanding shares of Series A Preferred Stock. · Book Value Per Common Equivalent Share.Book value per common equivalent share, which includes the Series A Preferred Stock, will decrease approximately 6.31% from $8.40 on a historical basis to $7.87 on a pro forma basis as of December31, 2006 and 6.24% from $8.49 on a historical basis to $7.96 on a pro forma basis as of March31, 2007.The decrease in book value per common equivalent share is due to transaction costs of approximately $110,000 and the repurchase of 42,499 shares totaling $616,236.The board viewed the decrease as nominal and believes the effect on book value is essentially neutral to shareholders receiving SeriesA Preferred Stock and those retaining their common stock, given that the decrease in book value affects both of these constituencies. 26 Table of Contents · Tax Consequences.The board noted that the Reorganization should not result in a taxable event for shareholders receiving Series A Preferred Stock and would not result in a taxable event for shareholders retaining their shares of common stock.These tax consequences contributed to the board’s recommendation and conclusion as to the substantive fairness of the Reorganization to unaffiliated shareholders who will receive Series A Preferred Stock and those who will retain their shares of common stock following the Reorganization.See “—Federal Income Tax Consequences of the Reorganization” for more information regarding the tax consequences of the Reorganization. · Loss of Benefits of SEC Registration of our Stock.After the Reorganization, neither our common stock nor our SeriesA Preferred Stock will be registered under the Securities Exchange Act.This will greatly reduce the amount of information that is publicly available about the Company, including detailed analyses by management of our financial results, current reports of significant corporate events, copies of material contracts involving the Company, and information as to executive and director compensation and stock ownership.It will also eliminate certain corporate governance safeguards resulting from the Sarbanes-Oxley Act, such as the requirement for an audited report on our internal controls and disclosure requirements relating to our audit committee, code of ethics and director nominations process.Additionally, beginning 90 days after the effective date of the Reorganization, our executive officers, directors and other affiliates will no longer be subject to the provisions of Section16 of the Securities Exchange Act, which allow the Company to recover profits realized by its insiders as a result of their trading in Company securities under certain circumstances.The board noted that while the loss of the benefits of SEC registration was, standing alone, a negative factor in its fairness determination, the fact that detailed financial data about the Company and the Bank would continue to be publicly available from the Federal Reserve Board and the FDIC after the Reorganization and that the Company would continue to provide its audited financial statements to shareholders provided offsetting benefits. Additional Factors Affecting Shareholders Receiving Series A Preferred Stock In making its determination that the Reorganization was fair to shareholders receiving Series A Preferred Stock, the board considered the relative advantages and disadvantages of the following terms of the Series A Preferred Stock: · Dividend.The holders of the Series A Preferred Stock will be entitled to receive an annual dividend in the amount of $0.20 per share.As a result, holders of Series A Preferred Stock will be entitled to receive payment of a fixed dividend, while common shareholders are entitled only to discretionary dividends as and when declared by our board of directors.The board viewed this dividend as a benefit to the shareholders receiving Series A Preferred Stock. · Treatment Upon a Change in Control.Holders of SeriesA Preferred Stock will have the right to receive the same type and amount of consideration as is received by each holder of common stock in the event of a change in control of the Company, with the amount being calculated as if the holder had converted his or her shares of SeriesA Preferred Stock to an equal number of shares of common stock immediately prior to the effectiveness of the change in control.As a result, holders of the Series A Preferred Stock will participate in any value received as a result of any future sale of the Company at the same value per share as the holders of the common stock.The board viewed this provision as having a neutral effect on the shareholders receiving Series A Preferred Stock, given that all shareholders will be able to realize the same value upon a change in control, regardless of whether the Reorganization takes place or of the class of stock they hold. 27 Table of Contents · Limited Voting Rights.Except as otherwise provided by law, the holders of the Series A Preferred Stock will be entitled to vote only upon a proposed change in control of the Company.The holders of the Series A Preferred Stock will not be entitled to vote on the election of directors and will therefore have no influence on the future composition of the board of directors or senior management team of the Company.Furthermore, a change in control of the Company is not presently contemplated and may never occur.The board noted, however, that the shareholders receiving Series A Preferred Stock currently have limited influence on shareholder votes, because those shareholders only held an aggregate of approximately 16.51% of our outstanding common stock as of March31, 2007.The board viewed the limited voting rights as a negative factor for the shareholders receiving Series A Preferred Stock. · Liquidation Preference.In the event of the liquidation or dissolution of the Company, before any payment is made to the holders of the common stock, the holders of the Series A Preferred Stock will be entitled to be paid in full (on a per-share basis) an amount equal to the greater of the net book value per share of the Series A Preferred Stock or the common stock, in each case as of the end of the calendar quarter preceding the effective date of the liquidation or dissolution.As a result, upon the liquidation or dissolution of the Company, the holders of the Series A Preferred Stock will be paid before any payment is made to the common shareholders.Although the board acknowledged that the liquidation preference is not likely to affect shareholders in the near term, it nevertheless viewed it as a benefit to the shareholders receiving Series A Preferred Stock. While the board viewed the limited voting rights as a negative factor for the shareholders receiving Series A Preferred Stock, the board concluded that the overall terms of Series A Preferred Stock were fair to the shareholders receiving this stock because the Series A Preferred Stock includes an annual dividend, a liquidation preference and equal voting and participation rights with respect to the common stock in the event of a change of control of the Company.Additionally, both the common and SeriesA Preferred shareholders will continue to have an opportunity to participate in any future growth and earnings of the Company. Additional Factors Affecting Shareholders Retaining Shares of Common Stock: In making its determination that the Reorganization was fair to shareholders retaining their common stock, the board considered the relative advantages and disadvantages of the following terms of the common stock: · Voting Rights.Holders of our common stock are entitled to one vote per share on all matters on which the holders of common stock are entitled to vote, including but not limited to a proposed change in control of the Company and the election of directors.The board viewed these voting rights as a benefit to the shareholders retaining common stock. · Junior in Priority to Series A Preferred Stock.The Series A Preferred Stock will rank senior in priority to the common stock with respect to dividend rights and rights related to the liquidation or dissolution of the Company.In the event of the liquidation or dissolution of the Company, before any payment is made to the holders of common stock, the holders of the Series A Preferred Stock will be entitled to be paid in full (on a per-share basis) an amount equal to the greater of the net book value per share of the Series A Preferred Stock or the common stock, in each case as of the end of the calendar quarter preceding the effective date of the liquidation or dissolution.As a result, upon the liquidation or dissolution of the Company, the holders of Series A Preferred Stock will be entitled to payment before any payment is made to the holders of common stock.Additionally, the holders of Series A Preferred Stock will be entitled to receive an annual dividend in the amount of $0.20 per share.The board viewed the liquidation and dividend provisions of the Series A Preferred Stock as a disadvantage to the shareholders retaining common stock.The board believes the subordination of the common stock to the Series A Preferred Stock is fair to the shareholders retaining common stock, however, because the common shareholders will continue to have unlimited voting rights. 28 Table of Contents Determination of Exchange Ratio While the Series A Preferred Stock has limited voting rights, the board determined that the value of the Series A Preferred Stock is equivalent to the value of the common stock because the Series A Preferred Stock votes and participates equally in the event of a change in control and contains superior dividend and liquidation rights to the common stock that in the board’s subjective view collectively provide equally offsetting value for its limited voting rights.This determination was made based on the board’s review of the relative rights and preferences of Series A Preferred Stock as compared to the common stock, and no quantitative analysis of the value of Series A Preferred Stock or common stock was considered.Specifically, the board weighed subjectively the collective advantages of the SeriesA Preferred Stock—the existence and amounts of the dividend and, to a lesser extent, liquidation preferences—against the relative advantages of the common stock, such as unlimited voting rights and the resulting right to select the Company’s board of directors and thereby determine its strategic direction, and determined that those rights were in balance.It also weighed subjectively the relative disadvantages of the two classes—the general lack of voting power, as mitigated by the right to vote on a change of control, in the case of the SeriesA Preferred Stock and the subordination in terms of rank, dividends and liquidation preference in the case of the common stock, and determined that the relative drawbacks were also in balance.Finally, it considered the benefits that would be shared by the classes, such as the voting and consideration payable upon a change in control and the ability to benefit from the expense savings of the Reorganization and share in future growth of the Company, and determined that these represented factors that would have the same immediate and long-term effect on the value of each class.As a result of these analyses, the board determined that the advantages and disadvantages of the terms of the Series A Preferred Stock were in balance compared to those of our common stock and that a one-for-one exchange ratio was therefore appropriate. Although the Series A Preferred Stock has substantially different rights and preferences from our common stock, the board believes that the value of the Series A Preferred Stock is equivalent to our common stock.Although the SeriesA Preferred Stock is generally nonvoting, it will enjoy an annual dividend, which the Company has not historically declared.The board determined subjectively and in its business judgment based on its discretionary view of the matter, that the decrease in value based on the nonvoting nature of the SeriesA Preferred Stock is balanced by an increase in value attributable to the increased dividend flow, particularly in view of the right of the SeriesA Preferred Stock to vote on a change in control of the Company, which the board viewed as a mitigating factor with respect to the loss of voting power.The liquidation preference, while an advantage for the SeriesA Preferred Stock, is not as significant in the banking industry as it is in others, and the board therefore gave it less weight than the other factors it considered in determining the relative balance of the value of the two classes of stock.Because the board believes the value of the Series A Preferred Stock is equivalent to the value of the common stock, the actual cash value of the shares in each class is immaterial to the determination of the fairness of the Reorganization because those values would be the same.Additionally, an appraisal of the Series A Preferred Stock was not necessary for tax purposes because the Company determined that the Reorganization should not be taxable to shareholders receiving Series A Preferred Stock or to shareholders retaining common stock.As a result, the board decided not to seek an independent valuation or appraisal of the Series A Preferred Stock. 29 Table of Contents In the board’s opinion, the qualitative advantages and disadvantages of the terms of the SeriesA Preferred Stock are balanced as compared to the rights related to our common stock.Therefore, the board determined no quantitative analysis, such as a review of the current, historical or repurchase prices of our common stock, our net book value or going concern value, or the liquidation value of our assets, was necessary and did not undertake a quantitative analysis with respect to the establishment of the SeriesA Preferred Stock’s terms or determination of the exchange ratio.For the same reasons, the board also did not request or receive any reports, opinions or appraisals from any outside party relating to the value of the SeriesA Preferred Stock.There have not been any firm offers to acquire the Company. Procedural Fairness.The board of directors, including those who are not employees of Regional, has unanimously approved the Reorganization and the Plan and is seeking shareholder approval of the Plan.All of our affiliates, which includes all of our directors and executive officers, participated in the board discussions regarding pursuing a transaction designed to allow the Company to deregister its common stock.Each of our affiliates potentially has a conflict of interest with respect to the Reorganization because he or she is in a position to structure the Reorganization in a way that benefits his or her interests differently from the interests of the unaffiliated shareholders.As described under “—Effects of Reorganization on Affiliates” on page19, the Reorganization will have various positive effects on our affiliates that it will not have on unaffiliated shareholders.In particular, we anticipate that no shares of common stock held by our affiliates will be exchanged for cash or Series A Preferred Stock in the Reorganization.Because there will be fewer outstanding shares of common stock after the Reorganization, the affiliates will own a larger relative percentage of the outstanding common stock after the Reorganization, and the common stock will continue to have voting rights as compared to the SeriesA Preferred Stock, which will have limited voting rights. The affirmative vote of two-thirds of the votes eligible to be cast will be required to approve the Plan.Approval by a majority of unaffiliated shareholders is not required.The board considered such a provision unnecessary in light of the facts that:(i)the provisions of the Reorganization apply regardless of whether a shareholder is an affiliate; and (ii)two-thirds of the outstanding shares eligible to vote must vote in favor of the Reorganization in order to effect it. The board also noted that shareholders who wish to increase their record holdings in order to avoid the exchange of their Regional common stock for cash or Series A Preferred Stock may do so by consolidating their shares under a single holder of record, purchasing shares of Regional common stock from other shareholders prior to the effective time of the Reorganization or placing them in “street name” with a broker holding more than 126 shares, in order to avoid receiving cash, or at least 631 shares, in order to avoid receiving Series A Preferred Stock.Conversely, shareholders who wish to receive cash or Series A Preferred Stock but hold more than the applicable threshold number of shares of common stock may subdivide or sell their common stock before the Reorganization is effected.In either case, shareholders may have difficulty finding buyers or sellers of our common stock because the market for our stock is inactive and our common stock is not traded or listed on an exchange or quotation system.Regional’s shareholder list is available for inspection by shareholders in accordance with state law, as described more fully below, and shareholders wishing to buy or sell shares in order to obtain cash or preferred stock or to retain their common stock may review the list or contact our President or Chief Financial Officer to authorize them to provide their names to potential counterparties requesting such information. In addition, shareholders will be entitled to dissenters’ rights under South Carolina law.This further supports the procedural fairness to all shareholders, as it provides an alternative process by which dissenting shareholders may obtain the fair value of their shares in cash.See “Dissenters’ Rights” and AppendixC. 30 Table of Contents No unaffiliated representative acting solely on behalf of unaffiliated shareholders for the purpose of negotiating the terms of the Reorganization or preparing a report covering its fairness, except for the opinion of our independent financial advisor with respect to the price to be paid to shareholders receiving cash in the Reorganization, was retained by Regional or by a majority of directors who are not employees of Regional.The board concluded that the retention of an unaffiliated shareholder representative was not necessary because both unaffiliated and affiliated shareholders may exercise dissenters’ rights under South Carolina law.We expect, however, that no shares held by our affiliates will be exchanged for cash or Series A Preferred Stock because all of our affiliates will likely hold 631 or more shares of record at the effective time of the Reorganization.After consideration of the factors described above, the board believes that the
